
	
		I
		111th CONGRESS
		1st Session
		H. R. 4156
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Sires introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for certain improvements in the laws relating
		  to housing for veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing Housing Opportunities for
			 Veterans Act of 2009.
		2.Loans for
			 development of supportive housing for veteran families
			(a)PurposeThe
			 purposes of this section are—
				(1)to expand the
			 supply of permanent housing for veteran families, including low-, very low-,
			 and extremely low-income veteran families; and
				(2)to provide
			 supportive services through such housing to support the needs of such veteran
			 families.
				(b)Authority
				(1)In
			 generalThe Secretary of Housing and Urban Development shall, to
			 the extent amounts are made available for assistance under this section and the
			 Secretary receives approvable applications for such assistance, provide
			 assistance to for-profit developers to expand the supply of supportive housing
			 for veteran families.
				(2)Nature of
			 assistanceThe assistance provided under paragraph (1)—
					(A)shall be available
			 for use to plan for and finance the acquisition, construction, reconstruction,
			 or moderate or substantial rehabilitation of a structure or a portion of a
			 structure to be used as supportive housing for veteran families in accordance
			 with this section; and
					(B)may also cover the
			 cost of real property acquisition, site improvement, conversion, demolition,
			 relocation, and other expenses that the Secretary determines are necessary to
			 expand the supply of supportive housing for veteran families.
					(3)ConsultationIn
			 carrying out this section, the Secretary shall consult with the Secretary of
			 Veterans Affairs.
				(c)Forms of
			 assistanceAssistance under this section shall be made available
			 in the following forms:
				(1)Zero-interest
			 loansAssistance may be
			 provided as a loan under this paragraph for the project, subject to the
			 following terms:
					(A)Zero
			 interestThe loan shall not bear interest.
					(B)RepaymentThe loan shall not require the borrower to
			 make payments of principal during the period that the housing remains available
			 for occupancy by veteran families in accordance with this section. If the
			 housing ceases to be available for occupancy in accordance with this section,
			 repayment of the loan principal amount shall be made in accordance with
			 subsection (k)(9).
					(C)AmountThe loan shall be in an amount calculated
			 in accordance with the development cost limitation under subsection (i).
					(2)Project rental
			 assistanceAssistance may be provided as project rental
			 assistance, under an annual contract that—
					(A)obligates the
			 Secretary to make monthly payments to cover any part of the costs attributed to
			 dwelling units occupied (or, as approved by the Secretary, held for occupancy)
			 by low-income veteran families that is not met from rent contributions of
			 tenants of such units;
					(B)provides for the
			 project not more than the sum of the initial annual project rentals for all
			 units so occupied and any initial utility allowances for such units, as
			 approved by the Secretary;
					(C)has an initial term of 240 months and
			 provides that the Secretary shall, subject only to the availability of amounts
			 provided in appropriation Acts, extend the contract for a term of not less than
			 60 months;
					(D)provides that any
			 contract amounts not used by a project in any year shall remain available to
			 the project until the expiration of the contract;
					(E)provides that the Secretary shall adjust
			 the annual contract amount to provide for reasonable project costs, and any
			 increases, including adequate reserves, supportive services, and service
			 coordinators, except that any contract amounts not used by a project during a
			 contract term shall not be available for such adjustments upon renewal;
			 and
					(F)provides that in
			 the event of emergency situations that are outside the control of the owner,
			 the Secretary shall increase the annual contract amount, subject to reasonable
			 review and limitations as the Secretary shall provide.
					In order to facilitate the orderly
			 extension of expiring contracts, the Secretary may make commitments to extend
			 expiring contracts during the year prior to the date of expiration.(d)Use
			 limitations
				(1)Use for
			 veteransFor not less than 40
			 years, not less than 75 percent of the dwelling units in housing assisted under
			 this section shall be made available for occupancy only by veteran
			 families.
				(2)Use for
			 low-income veteransOf the dwelling units in housing assisted
			 under this section that are subject to the use limitation under paragraph (1),
			 a number may be made available, for such periods as may be appropriate, for
			 occupancy only by low-, very low-, or extremely low-income veteran families, in
			 accordance with the need for housing for veteran families having such incomes
			 as latest information in the comprehensive housing affordability strategy for
			 the jurisdiction in which the housing is located, as required under section
			 105(b)(1) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12705(b)(1)).
				(e)Tenant rent
			 contributionA low-income veteran family shall pay as rent for a
			 dwelling unit in housing assisted under this section the highest of the
			 following amounts, rounded to the nearest dollar:
				(1)Thirty percent of
			 the veteran family’s adjusted monthly income.
				(2)Ten percent of the
			 veteran family” monthly income.
				(3)If the veteran
			 family is receiving payments for welfare assistance from a public agency and a
			 part of such payments, adjusted in accordance with the veteran family's actual
			 housing costs, is specifically designated by such agency to meet the veteran
			 family’s housing costs, the portion of such payments which is so
			 designated.
				(f)Applications
				(1)In
			 generalAmounts made available under this section shall be
			 allocated by the Secretary among approvable applications submitted by
			 for-profit developers.
				(2)Content of
			 application
					(A)In
			 generalApplications for assistance under this section shall be
			 submitted by an applicant in such form and in accordance with such procedures
			 as the Secretary shall establish.
					(B)Required
			 contentApplications for assistance under this section shall
			 contain—
						(i)a
			 description of the proposed housing;
						(ii)a
			 description of the assistance the applicant seeks under this section;
						(iii)a
			 description of—
							(I)the supportive
			 services to be provided to the persons occupying such housing in accordance
			 with subsection (h);
							(II)the manner in
			 which such services will be provided to such persons, including identification
			 of the providers and the location of such services, and of any transportation
			 necessary for residents of the housing to obtain such services, and, in the
			 case of frail elderly persons (as such term is defined in section 202 of the
			 Housing Act of 1959 (12 U.S.C. 1701q)), evidence of such residential
			 supervision as the Secretary determines is necessary to facilitate the adequate
			 provision of such services; and
							(III)the public or
			 private sources of assistance that can reasonably be expected to fund or
			 provide such services;
							(iv)if the proposed
			 housing reserves units for low-, very low-, or extremely low-income veterans
			 pursuant to subsection (d)(2), a description of the proposed income mix of
			 units to be reserved for occupancy in accordance with such subsection;
						(v)a
			 certification from the public official responsible for submitting a housing
			 strategy for the jurisdiction to be served in accordance with section 105 of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) that
			 the proposed project is consistent with the approved housing strategy;
			 and
						(vi)such other
			 information or certifications that the Secretary determines to be necessary or
			 appropriate to achieve the purposes of this section.
						(3)RejectionThe
			 Secretary shall not reject any application for assistance under this section on
			 technical grounds without giving notice of that rejection and the basis
			 therefore to the applicant.
				(g)Selection
			 criteriaThe Secretary shall establish selection criteria for
			 assistance under this section, which shall include—
				(1)criteria based
			 upon—
					(A)the ability of the
			 applicant to develop and operate the proposed housing;
					(B)the extent to which the proposed housing
			 meets a need for supportive housing for veteran families in the area to be
			 served and, if the proposed housing reserves units for low-, very low-, or
			 extremely low-income veterans pursuant to subsection (d)(2), for veteran
			 families in the area of the income levels proposed to be served pursuant to the
			 income mix proposed under subsection (f)(2)(B)(iv);
					(C)the extent to
			 which the proposed size and unit mix of the housing will enable the applicant
			 to manage and operate the housing efficiently and ensure that the provision of
			 supportive services in accordance with subsection (h) will be accomplished in
			 an economical fashion;
					(D)the extent to which the proposed design of
			 the housing will meet the service-connected disability needs of veteran
			 families;
					(E)the extent to
			 which the applicant has demonstrated that the supportive services identified
			 pursuant to subsection (f)(2)(B)(iii) will be provided on a consistent,
			 long-term basis;
					(F)the extent to
			 which the proposed design of the housing will accommodate the provision of
			 supportive services that are expected to be needed, either initially or over
			 the useful life of the housing, by the veterans the housing is intended to
			 serve;
					(G)the extent to which the applicant has
			 ensured that a service coordinator will be employed or otherwise retained for
			 the housing, who has the managerial capacity and responsibility for carrying
			 out the actions described in clauses (i) and (ii) of subsection (h)(2)(A);
			 and
					(H)such other factors
			 as the Secretary determines to be appropriate to ensure that funds made
			 available under this section are used effectively;
					(2)preference in such
			 selection for applications to the extent that the dwelling units in the
			 proposed housing to be reserved for occupancy only by veteran families exceed
			 the percentage of such units required under subsection (d)(1); and
				(3)criteria
			 appropriate to consider the need for supportive housing for veteran families in
			 nonmetropolitan areas and by Indian tribes.
				(h)Provision of
			 supportive services to veteran families
				(1)In
			 generalOwners of housing
			 assisted under this section shall ensure that veterans and veteran families
			 residing in any housing assisted under this section are provided a range of
			 services tailored to their needs. The Secretary of Housing and Urban
			 Development shall coordinate with the Secretary of Veterans Affairs and owners
			 of such housing to facilitate the provision of such services. Such services may
			 be provided at the site of such housing or off-site, and may include services
			 for—
					(A)outreach;
					(B)health (including counseling, mental
			 health, substance abuse, post-traumatic stress disorder, and traumatic brain
			 injury) diagnosis and treatment;
					(C)habilitation and rehabilitation;
					(D)case management;
					(E)daily living;
					(F)personal financial planning;
					(G)transportation;
					(H)vocation;
					(I)employment and training;
					(J)education;
					(K)assistance in obtaining veterans benefits
			 and public benefits;
					(L)assistance in obtaining income
			 support;
					(M)assistance in obtaining health
			 insurance;
					(N)fiduciary and representative payee;
					(O)legal aid;
					(P)child care;
					(Q)housing counseling;
					(R)service coordination; and
					(S)other services necessary for maintaining
			 independent living.
					(2)Local
			 coordination of services
					(A)In
			 generalThe Secretary of
			 Housing and Urban Development shall coordinate with the Secretary of the
			 Department of Veterans Affairs to ensure that owners of housing assisted under
			 this section have the managerial capacity to—
						(i)assess on an ongoing basis the service
			 needs of residents;
						(ii)coordinate the provision of supportive
			 services and tailor such services to the individual needs of residents;
			 and
						(iii)seek on a continuous basis new sources of
			 assistance to ensure the long-term provision of supportive services.
						(B)Classification
			 of costsAny cost associated
			 with this subsection relating to the coordination of services shall be an
			 eligible cost under subsections (c)(2).
					(i)Development cost
			 limitations
				(1)In
			 generalThe Secretary shall periodically establish reasonable
			 development cost limitations by market area for various types and sizes of
			 supportive housing for low-income veteran families by publishing a notice of
			 the cost limitations in the Federal Register.
				(2)ConsiderationsThe
			 cost limitations established under paragraph (1) shall reflect—
					(A)the cost of
			 construction, reconstruction, or moderate or substantial rehabilitation of
			 supportive housing for low-income veteran families that meets applicable State
			 and local housing and building codes;
					(B)the cost of
			 movables necessary to the basic operation of the housing, as determined by the
			 Secretary;
					(C)the cost of
			 special design features necessary to make the housing accessible to low-income
			 veteran families;
					(D)the cost of
			 community space necessary to accommodate the provision of supportive services
			 to veteran families;
					(E)if the housing is
			 newly constructed, the cost of meeting the energy efficiency standards
			 promulgated by the Secretary in accordance with section 109 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12709); and
					(F)the cost of land,
			 including necessary site improvement.
					(3)Use of
			 dataIn establishing development cost limitations for a given
			 market area under this subsection, the Secretary shall use data that reflect
			 currently prevailing costs of construction, reconstruction, or moderate or
			 substantial rehabilitation, and land acquisition in the area.
				(4)Community
			 spaceFor purposes of
			 paragraph (2), a community space shall include space for cafeterias or dining
			 halls, community rooms or buildings, workshops, child care, adult day health
			 facilities or other outpatient health facilities, or other essential service
			 facilities.
				(5)Commercial
			 facilitiesNeither this section nor any other provision of law
			 may be construed as prohibiting or preventing the location and operation, in a
			 project assisted under this section, of commercial facilities for the benefit
			 of residents of the project and the community in which the project is located,
			 except that assistance made available under this section may not be used to
			 subsidize any such commercial facility.
				(6)AcquisitionIn
			 the case of existing housing and related facilities to be acquired, the cost
			 limitations shall include—
					(A)the cost of
			 acquiring such housing;
					(B)the cost of
			 rehabilitation, alteration, conversion, or improvement, including the moderate
			 or substantial rehabilitation thereof; and
					(C)the cost of the
			 land on which the housing and related facilities are located.
					(7)Annual
			 adjustmentsThe Secretary shall adjust the cost limitation not
			 less than annually to reflect changes in the general level of construction,
			 reconstruction, and moderate and substantial rehabilitation costs.
				(8)Incentives for
			 savings
					(A)Special housing
			 account
						(i)In
			 generalThe Secretary shall use the development cost limitations
			 established under paragraph (1) or (6) to calculate the amount of financing to
			 be made available to individual owners.
						(ii)Actual
			 developmental costs less than financingOwners who incur actual
			 development costs that are less than the amount of financing shall be entitled
			 to retain 50 percent of the savings in a special housing account.
						(iii)Bonus for
			 energy efficiencyThe percentage established under clause (ii)
			 shall be increased to 75 percent for owners which add energy efficiency
			 features which—
							(I)exceed the energy
			 efficiency standards promulgated by the Secretary in accordance with section
			 109 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12709);
							(II)substantially
			 reduce the life-cycle cost of the housing; and
							(III)reduce gross
			 rent requirements.
							(B)UsesThe
			 special housing account established under subparagraph (A) may be used—
						(i)to
			 provide services to residents of the housing or funds set aside for replacement
			 reserves; or
						(ii)for
			 such other purposes as determined by the Secretary.
						(9)Design
			 flexibilityThe Secretary shall, to the extent practicable, give
			 owners the flexibility to design housing appropriate to their location and
			 proposed resident population within broadly defined parameters.
				(10)Use of funds
			 from other sourcesAn owner shall be permitted voluntarily to
			 provide funds from sources other than this section for amenities and other
			 features of appropriate design and construction suitable for supportive housing
			 under this section if the cost of such amenities is—
					(A)not financed with
			 the advance; and
					(B)is not taken into
			 account in determining the amount of Federal assistance or of the rent
			 contribution of tenants.
					(j)Tenant
			 selection
				(1)In
			 generalAn owner shall adopt written tenant selection procedures
			 that are—
					(A)satisfactory to
			 the Secretary and which are—
						(i)consistent with
			 the purpose of improving housing opportunities for veteran families and any
			 units reserved for use pursuant to subsection (d)(2); and
						(ii)reasonably
			 related to program eligibility and an applicant's ability to perform the
			 obligations of the lease; and
						(B)compliant with
			 subtitle C of title VI of the Housing and Community Development Act of 1992 (42
			 U.S.C. 13601 et seq.) and any regulations issued under such subtitle.
					(2)Notification of
			 rejectionOwners shall promptly notify in writing any rejected
			 applicant of the grounds for any rejection.
				(3)Information
			 regarding housing
					(A)In
			 generalThe Secretary shall provide, to the Secretary of Veterans
			 Affairs and the Secretary of Labor, information regarding the availability of
			 the housing assisted under this section.
					(B)Sharing of
			 information with additional agenciesWithin 30 days of receipt of
			 the information, the Secretary of Veterans Affairs and Secretary of Labor shall
			 provide such information to agencies in the area of the housing that receive
			 assistance from the Department of Veterans Affairs and the Department of Labor
			 for providing medical care, housing, supportive services or employment and
			 training services to homeless veterans.
					(k)Miscellaneous
			 provisions
				(1)Technical
			 assistanceThe Secretary shall make available appropriate
			 technical assistance to ensure that prospective applicants are able to
			 participate more fully in the program carried out under this section.
				(2)Civil rights
			 complianceEach owner shall certify, to the satisfaction of the
			 Secretary, that assistance made available under this section will be conducted
			 and administered in conformity with title VI of the Civil Rights Act of 1964
			 (42 U.S.C. 2000a et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.), and
			 other Federal, State, and local laws prohibiting discrimination and promoting
			 equal opportunity.
				(3)Owner
			 deposit
					(A)In
			 generalThe Secretary shall
			 require an owner of housing, assisted under this section, to deposit an amount
			 not to exceed $25,000 in a special escrow account to ensure the owner's
			 commitment to the housing. Such amount shall be used only to cover operating
			 deficits during the first three years of operations and shall not be used to
			 cover construction shortfalls or inadequate initial project rental assistance
			 amounts.
					(B)Reduction of
			 requirementThe Secretary may reduce or waive the owner deposit
			 specified under subparagraph (A) for individual applicants if the Secretary
			 finds that such waiver or reduction is necessary to achieve the purposes of
			 this section and the applicant demonstrates to the satisfaction of the
			 Secretary that it has the capacity to manage and maintain the housing in
			 accordance with this section.
					(4)Notice of
			 appeal
					(A)In
			 generalThe Secretary shall notify an owner not less than 30 days
			 prior to canceling any reservation of assistance provided under this
			 section.
					(B)Appeal
						(i)Filing
			 deadlineDuring the 30-day period following the receipt of any
			 notice required under subparagraph (A), an owner may appeal the proposed
			 cancellation.
						(ii)Timing of
			 decisionAny appeal undertaken under clause (i), including review
			 by the Secretary, shall be completed not later than 45 days after the appeal is
			 filed.
						(5)Labor
					(A)In
			 generalThe Secretary shall take such action as may be necessary
			 to ensure that all laborers and mechanics employed by contractors and
			 subcontractors in the construction of housing with 12 or more units assisted
			 under this section shall be paid wages at rates not less than the rates
			 prevailing in the locality involved for the corresponding classes of laborers
			 and mechanics employed on construction of a similar character, as determined by
			 the Secretary of Labor in accordance with subchapter IV of chapter 31 of title
			 40, United States Code.
					(B)ExemptionSubparagraph
			 (A) shall not apply to any individual who—
						(i)performs services
			 for which the individual volunteered;
						(ii)does not receive
			 compensation for such services or is paid expenses, reasonable benefits, or a
			 nominal fee for such services; and
						(iii)is
			 not otherwise employed at any time in the construction work.
						(6)Access to
			 residual receipts
					(A)In
			 generalThe Secretary shall authorize the owner of a housing
			 project assisted under this section to use any residual receipts held for the
			 project in excess of $500 per unit (or in excess of such other amount
			 prescribed by the Secretary based on the needs of the project) for activities
			 to retrofit and renovate the project as described under section 802(d)(3) of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8011(d)(3)) or
			 to provide supportive services to residents of the project.
					(B)ReportAny
			 owner that uses residual receipts under this paragraph shall submit to the
			 Secretary a report, not less than annually, describing the uses of the residual
			 receipts.
					(C)Determination of
			 amountIn determining the
			 amount of project rental assistance under subsection (c)(2) of this section to
			 be provided to a project, the Secretary may take into consideration the
			 residual receipts held for the project only if, and to the extent that, excess
			 residual receipts are not used under this paragraph.
					(7)Occupancy
			 standards and obligationsEach owner shall operate housing
			 assisted under this section in compliance with subtitle C of title VI of the
			 Housing and Community Development Act of 1992 (42 U.S.C. 13601 et seq.) and any
			 regulations issued under such subtitle.
				(8)Use of project
			 reserves
					(A)In
			 generalAmounts for project reserves for a project assisted under
			 this section may be used for costs, subject to reasonable limitations as the
			 Secretary determines appropriate, for reducing the number of dwelling units in
			 the project.
					(B)Approval of
			 Secretary requiredAny use described in subparagraph (A) of
			 amounts for project reserves for a project assisted under this section shall be
			 subject to the approval of the Secretary to ensure that such use is designed to
			 retrofit units that are currently obsolete or unmarketable.
					(9)Repayment of
			 assistance and prevention of undue benefits
					(A)RepaymentIf a recipient, or a project sponsor
			 receiving funds from the recipient, receives assistance under subsection (b) as
			 a loan pursuant to paragraph (1) of such subsection for the construction,
			 acquisition, or rehabilitation of supportive housing for veteran families and
			 the project ceases to provide such permanent housing, the Secretary shall
			 require the recipient, or such project sponsor, to repay the following
			 percentage of such loan principal amount:
						(i)In the case of a project that ceases to be
			 used for such supportive housing before the expiration of the 10-year period
			 beginning upon commencement of the operation of the project, 100
			 percent.
						(ii)In the case of a project that ceases to be
			 used for such supportive housing on or after the expiration of the 10-year
			 period beginning upon commencement of the operation of the project, but before
			 the expiration of the 20-year period beginning upon such commencement, 75
			 percent.
						(iii)In the case of a project that ceases to be
			 used for such supportive housing on or after the expiration of the 20-year
			 period beginning upon commencement of the operation of the project, but before
			 the expiration of the 30-year period beginning upon such commencement, 50
			 percent.
						(iv)In the case of a project that ceases to be
			 used for such supportive housing on or after the expiration of the 30-year
			 period beginning upon commencement of the operation of the project, but before
			 the expiration of the 40-year period beginning upon such commencement, 25
			 percent.
						(B)Prevention of
			 undue benefitsExcept as
			 provided in paragraph (C), if any property is used for a project that receives
			 assistance under subsection (b) as a loan pursuant to paragraph (2) of such
			 subsection for the construction, acquisition or rehabilitation of supportive
			 housing for veteran families, and the sale or other disposition of the property
			 occurs before the expiration of the 40-year period beginning upon commencement
			 of the operation of the project, the recipient (or the project sponsor
			 receiving funds from the recipient) shall comply with such terms and conditions
			 as the Secretary may prescribe to prevent the recipient (or such project
			 sponsor) from unduly benefitting from such sale or disposition.
					(C)ExceptionA
			 recipient, or a project sponsor receiving funds from the recipient, shall not
			 be required to make repayments, and comply with the terms and conditions,
			 required under subparagraph (A) or (B) if—
						(i)the sale or
			 disposition of the property used for the project results in the use of the
			 property for the direct benefit of veteran families;
						(ii)all of the
			 proceeds of the sale or disposition are used to provide permanent housing for
			 veteran families meeting the requirements of this section; or
						(iii)project-based
			 rental assistance or operating cost assistance from any Federal program or an
			 equivalent State or local program is no longer made available and the project
			 is meeting applicable performance standards, provided that the portion of the
			 project that had benefitted from such assistance continues to meet the tenant
			 income and rent restrictions for low-income units under section 42(g) of the
			 Internal Revenue Code of 1986.
						(10)Continued
			 eligibility of veteran familiesA veteran family residing in supportive
			 housing assisted under this section may not be considered to lose its status as
			 such a family for purposes of eligibility for continued occupancy in such
			 housing due to the death of any veteran member of the family, including the
			 sole veteran member of the family.
				(l)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)Extremely
			 low-income veteran familyThe
			 term extremely low-income veteran family means a veteran family
			 whose income does not exceed 30 percent of the median income for the area, as
			 determined by the Secretary with adjustments for smaller and larger families,
			 except that the Secretary may establish an income ceiling higher or lower than
			 30 percent of the median for the area on the basis of the Secretary's findings
			 that such variations are necessary because of prevailing levels of construction
			 costs or fair market rents (as determined under section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f)), or unusually high or low family
			 incomes.
				(2)Low-income
			 veteran familyThe term
			 low-income veteran family means a veteran family whose income does
			 not exceed 80 percent of the median income for the area, as determined by the
			 Secretary with adjustments for smaller and larger families, except that the
			 Secretary may establish an income ceiling higher or lower than 80 percent of
			 the median for the area on the basis of the Secretary's findings that such
			 variations are necessary because of prevailing levels of construction costs or
			 fair market rents (as determined under section 8 of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f)), or unusually high or low family incomes. The
			 term includes a very low- or extremely low-income veteran family.
				(3)OwnerThe
			 term owner means a person or entity that is for-profit developer
			 that receives assistance under this section to develop and operate supportive
			 housing for veteran families.
				(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development, except where specifically provided otherwise.
				(5)StateThe
			 term State includes the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, and the possessions of the United
			 States.
				(6)Supportive
			 housing for veteran familiesThe term supportive housing
			 for veteran families means housing that is designed to accommodate the
			 provision of supportive services that are expected to be needed, either
			 initially or over the useful life of the housing, by the veteran families that
			 the housing is intended to serve.
				(7)VeteranThe
			 term veteran has the meaning given the term in section 101 of
			 title 38, United States Code.
				(8)Veteran
			 familyThe term veteran family includes a veteran
			 who is a single person, a family (including families with children) whose head
			 of household (or whose spouse) is a veteran, and one or more veterans living
			 together with 1 or more persons.
				(9)Very low-income
			 veteran familyThe term
			 very low-income veteran family means a veteran family whose income
			 does not exceed 50 percent of the median income for the area, as determined by
			 the Secretary with adjustments for smaller and larger families, except that the
			 Secretary may establish an income ceiling higher or lower than 50 percent of
			 the median for the area on the basis of the Secretary's findings that such
			 variations are necessary because of prevailing levels of construction costs or
			 fair market rents (as determined under section 8 of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f)), or unusually high or low family incomes. The
			 term includes an extremely low-income veteran family.
				(m)Funding
				(1)Use of TARP
			 fundsUsing the authority
			 available under sections 101(a) and 115(a) of division A of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5211(a), 5225(a)), the Secretary
			 of the Treasury shall transfer to the Secretary of Housing and Urban
			 Development $2,425,000,000, and the Secretary of Housing and Urban Development
			 shall use such amount only for assistance for supportive housing for veteran
			 families under this section, as follows:
					(A)Availability for
			 obligationOf such amount, $485,000,000 shall be available for
			 such assistance in each of fiscal years 2010, 2011, 2012, 2013, and
			 2014.
					(B)Use for
			 zero-interest loans and project rental assistanceOf the amount
			 made available under subparagraph (A) in each of the fiscal years referred to
			 in such subparagraph—
						(i)$375,000,000 shall
			 be available for zero-interest loans under subsection (c)(1); and
						(ii)$110,000,000
			 shall be available for project rental assistance under subsection
			 (c)(2).
						(2)Reduction of
			 TARP authorization limit to offset costsParagraph (3) of section 115(a) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225) is amended by
			 inserting as such amount is reduced by $2,425,000,000 after
			 $700,000,000,000,.
				3.Comprehensive
			 Housing Affordability Strategies
			(a)In
			 generalSection 105 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) is
			 amended—
				(1)in subsection
			 (b)(1), by inserting veterans (as such term is defined in section 101 of
			 title 38, United States Code) of such varying incomes, after
			 acquired immunodeficiency syndrome,;
				(2)in subsection
			 (b)(20), by striking and service and inserting veterans
			 service, and other service; and
				(3)in subsection
			 (e)(1), by inserting veterans (as such term is defined in section 101 of
			 title 38, United States Code), after homeless
			 persons,.
				(b)Consolidated
			 plansThe Secretary of Housing and Urban Development shall revise
			 the regulations relating to submission of consolidated plans (part 91 of title
			 24, Code of Federal Regulations) in accordance with the amendments made by
			 subsection (a) of this section to require inclusion of appropriate information
			 relating to veterans and veterans service agencies in all such plans.
			4.Comptroller
			 General study on the availability of credit for veterans of Operation Iraqi
			 Freedom and Operation Enduring Freedom
			(a)Study
			 requiredThe Comptroller
			 General shall carry out a study on the availability of credit for veterans of
			 Operation Iraqi Freedom and Operation Enduring Freedom. As part of the study,
			 the Comptroller General shall determine whether the home loan guarantee program
			 administered by the Secretary is helpful to such veterans.
			(b)Report to
			 CongressNot later than the expiration of the 180-day period
			 beginning on the date of the enactment of this Act, the Comptroller General
			 shall submit to Congress a report on the study required under subsection
			 (a).
			5.Inactive
			 reservists foreclosure prevention
			(a)Mortgage
			 assistance program
				(1)In
			 generalThe Secretary of Housing and Urban Development shall, to
			 the extent amounts are made available for mortgage assistance under this
			 section, carry out a program under this section to provide mortgage assistance
			 through the provision of grants and loans for direct mortgage payments on
			 behalf of eligible households.
				(2)Eligible
			 mortgagesMortgage assistance under this section may be provided
			 only with respect to a mortgage that meets all of the following
			 requirements:
					(A)Mortgagor
			 requirementsThe mortgagor under the mortgage—
						(i)is a member of an eligible household that
			 resides in the property that is subject to the mortgage; and
						(ii)has
			 not, during the 24-month period ending upon the date that the mortgagor submits
			 an application for assistance under this section, been more than 60 days in
			 arrears under any mortgage for residential property.
						(B)Dwelling
			 requirementsThe property that is subject to the mortgage
			 is—
						(i)designed
			 principally as a residential property; and
						(ii)the
			 primary place of residence of the mortgagor and the mortgagor’s
			 household.
						(b)Assistance
			 payments
				(1)Monthly direct
			 paymentThe Secretary shall design and implement the program
			 under this section in a manner that provides that any amounts paid by the
			 Secretary for mortgage assistance with respect to an eligible mortgage are paid
			 on a monthly basis directly to the mortgagee or other servicer of the
			 mortgage.
				(2)Period of
			 assistance
					(A)In
			 generalPayment under the program under this section with respect
			 to an eligible mortgage may be made only for scheduled payments due under the
			 terms of the mortgage (as in effect pursuant to any applicable provisions of
			 law) during the period that a member of the eligible household who is an
			 eligible member of the Armed Forces is serving on active duty for a period of
			 more than 30 days in the Armed Forces.
					(B)Extended
			 deploymentsThe Secretary
			 shall ensure that in determining the amount of assistance to be provided with
			 respect to an eligible mortgage and the period for which such assistance will
			 be provided, sufficient amounts for such assistance shall be reserved under the
			 program under this section to provide for unpredictability and extensions in
			 the period of active duty of eligible members of the Armed Forces.
					(3)Determination of
			 amount of assistanceSubject to paragraph (4), the Secretary
			 shall determine the amount of assistance to be provided with respect to an
			 eligible mortgage based upon criteria established by the Secretary, by
			 regulation.
				(4)Limitations on
			 amount of assistanceThe amount of assistance provided under the
			 program under this section with respect to any eligible mortgage may not exceed
			 the following amounts:
					(A)Monthly
			 amountWith respect to the assistance payment for any single
			 month, the amount due to be paid for such month under the terms of the mortgage
			 (as in effect pursuant to any applicable provisions of law) for principal,
			 interest, mortgage insurance for the mortgage, and any scheduled deposit in an
			 escrow account for the purpose of ensuring payment of taxes, insurance,
			 assessments, and other charges with respect to the property subject to the
			 mortgage.
					(B)Aggregate
			 amountAn aggregate amount assistance over the entire period
			 under paragraph (2) that assistance is provided with respect to the mortgage,
			 which shall be established by the Secretary taking into consideration the total
			 amount made available for the program under this section.
					(5)Prevention of
			 double paymentsThe Secretary shall take appropriate actions to
			 ensure that, in the case of any payment on an eligible mortgage paid by a
			 mortgagor for any period for which payment has already been made under the
			 program under this section, the mortgagor or other servicer of the mortgage
			 shall return such payment within a reasonable period of time or shall
			 immediately credit such payment toward amortization of the principal obligation
			 under the mortgage, and promptly notify the mortgagor of such credit.
				(c)Repayment of
			 assistance
				(1)Grant
			 assistance; no repayment
					(A)In
			 generalAny assistance provided under the program under this
			 section with respect to any eligible mortgage during any period during which
			 the annual income of household of the mortgagor, as determined by the
			 Secretary, does not exceed 200 percent of the poverty line applicable to a
			 family of the size involved shall be in the form of a grant and, except as
			 provided in subparagraph (B), the Secretary may not require repayment of any
			 such amounts.
					(B)Repayment in
			 cases of foreclosureIf the mortgagee for any eligible mortgage
			 for which assistance payments are made pursuant to this subsection forecloses
			 on the mortgage, takes legal action to enforce the mortgage obligation, or
			 otherwise recovers possession of any security of the mortgage as a result of
			 default on the obligation of the mortgage, the Secretary shall terminate
			 payment of assistance under this section with respect to the mortgage and shall
			 treat any assistance previously provided with respect to the mortgage as
			 assistance in the form of a loan pursuant to paragraph (2).
					(2)Loan assistance;
			 repayment requiredAny
			 assistance provided under the program under this section with respect to any
			 eligible mortgage during any period during which the annual income of household
			 of the mortgagor, as determined by the Secretary, exceeds 200 percent of the
			 poverty line applicable to a family of the size involved shall be in the form
			 of a loan, as follows:
					(A)No
			 interestSuch loan shall not bear any interest.
					(B)10-year
			 termSuch loan shall have a term to maturity of 10 years, which
			 shall not commence until the period of assistance under subsection (b)(2) with
			 respect to mortgage has terminated.
					(C)SecurityRepayment
			 of such loan shall be secured by a lien on the residential property that is
			 subject to the eligible mortgage for which the assistance under this section
			 was provided under the loan, in the aggregate amount of such loan assistance
			 provided. Such lien shall be held by the Secretary and shall be subordinate to
			 other mortgages and other secured liens on the property in effect upon the date
			 that assistance under the program under this section is first provided for the
			 mortgage, and to any Federal tax lien, but shall be superior to any other
			 lien.
					(D)AgreementThe terms of such loan shall be set forth
			 in a written agreement, as the Secretary considers appropriate, between the
			 Secretary and the mortgagor.
					(d)Application for
			 assistance
				(1)In
			 generalTo be eligible for
			 mortgage assistance under this section, a mortgagor for an eligible mortgage
			 shall submit an application for such assistance in such form and manner as the
			 Secretary shall require, which shall provide such information regarding the
			 eligible mortgage as the Secretary shall require, including information
			 sufficient for the Secretary to comply with paragraph (2), and shall include a
			 financial statement disclosing all income of each member of the household of
			 the mortgagor regardless of source. An application for such assistance may be
			 submitted before the eligible member of the Armed Forces who is a member of the
			 eligible household begins active duty described in subsection (g)(2).
				(2)Notification to
			 mortgagee and servicerUpon submission of an application under
			 paragraph (1), the Secretary shall notify the mortgagee and servicer, if the
			 mortgagee is not the servicer, of the eligible mortgage of the submission of
			 the application for assistance under this section.
				(3)Income
			 informationThe Secretary shall require that each such
			 application include a certification by the mortgagor for the eligible mortgage
			 of the anticipated income of the household of the mortgagor during the
			 anticipated period of assistance under this section, which, in the case of an
			 application described in the last sentence of paragraph (1), may be based on
			 household income in the month before commencement of the active duty of the
			 eligible member of the Armed Forces, less any such income attributable to such
			 eligible member, plus the expected military pay of such eligible member. The
			 Secretary may make a determination regarding compliance of the income of a
			 mortgagor’s household with the requirements under paragraphs (1)(A) and (2) of
			 subsection (c) based upon such a certification, subject to such reviews as the
			 Secretary shall, by regulation, provide.
				(4)Effect of
			 MisrepresentationA mortgagor who is determined to have
			 intentionally misrepresented any financial information in connection with the
			 filing of an application for assistance under this section may be denied
			 assistance and required to immediately repay any amount of assistance already
			 received, and the mortgagee may, at any time thereafter, take any legal action
			 to enforce the mortgage, if appropriate.
				(5)Review and
			 determination
					(A)In
			 generalThe Secretary shall review each application submitted for
			 assistance under this section and make a determination regarding the
			 eligibility for assistance of the mortgage specified in the application not
			 later than 30 days after receipt of the application of the mortgagor, and shall
			 notify the mortgagor and the mortgagee and servicer of approval or disapproval
			 of such application not later than 30 days after making the determination
			 regarding approval.
					(B)Failure to make
			 determinationIf the Secretary fails to make a determination
			 regarding eligibility for assistance of a mortgage during the 30-day period
			 specified in subparagraph (A) or fails to provide the notice regarding such
			 determination as required under such paragraph, the mortgage shall be
			 considered for purposes of this section to have been approved as eligible for
			 assistance upon the date that the application for the mortgage was submitted to
			 the Secretary.
					(e)Coordination
			 with other agencies and entities
				(1)PublicityThe
			 Secretary shall take such action as may be necessary to ensure that eligible
			 households and eligible members of the Armed Forces are aware of and informed
			 about the availability of and requirements for mortgage assistance under this
			 section, which may include consulting and coordinating appropriate activities
			 with the Secretary of Defense, the Federal financial institutions regulatory
			 agencies, financial institutions regulated by such regulatory agencies, other
			 mortgage lenders, the Federal National Mortgage Association, the Federal Home
			 Loan Mortgage Corporation, and mortgage counseling agencies.
				(2)ImplementationThe Secretary shall consider using States,
			 State or local agencies (including housing and housing finance agencies),
			 mortgage lenders and other financial institutions, and other entities to
			 conduct some or all of the functions and responsibilities involved in carrying
			 out the program for mortgage assistance under this section and may enter into
			 agreements with such entities to provide for such entities to carry out such
			 functions and responsibilities as the Secretary considers appropriate to ensure
			 that such assistance is provided in an effective and efficient manner.
				(f)Savings
			 clauseThis section may not be construed to alter, affect, or
			 limit any provision of the Servicemembers Civil Relief Act (50 U.S.C. App. 501
			 et seq.).
			(g)DefinitionsFor
			 the purposes of this section, the following definitions apply:
				(1)Active
			 dutyThe terms active duty and active duty
			 for a period of more than 30 days have the meanings given such terms in
			 section 101(d) of title 10, United States Code.
				(2)Eligible member
			 of the Armed ForcesThe term
			 eligible member of the Armed Forces means a member of the Armed
			 Forces who, while a member of the Individual Ready Reserve or the inactive
			 National Guard, is serving on active duty pursuant to a call or order to active
			 duty for a period of more than 30 days.
				(3)Eligible
			 mortgageThe term eligible mortgage means any
			 mortgage that meets the requirements of subsection (a)(2) for assistance under
			 this section.
				(4)Eligible
			 householdThe term eligible household means a
			 household that—
					(A)contains a member
			 who is an eligible member of the Armed Forces; and
					(B)has been
			 determined by the Secretary to be eligible for mortgage assistance under this
			 section.
					(5)Federal
			 financial institutions regulatory agenciesThe term
			 Federal financial institutions regulatory agencies means the
			 Office of the Comptroller of the Currency, the Board of Governors of the
			 Federal Reserve System, the Federal Deposit Insurance Corporation, the Office
			 of Thrift Supervision, and the National Credit Union Administration.
				(6)HouseholdThe
			 term household means a mortgagor, the mortgagor’s spouse,
			 children residing in the same residence as the mortgagor, and any other person
			 living in such residence that is declared by the mortgagor as a dependent for
			 Federal income tax purposes.
				(7)IncomeThe
			 term income means, with respect to the household of an eligible
			 mortgagor, the aggregate income from the all sources of each member of the
			 household, as determined in accordance with criteria prescribed by the
			 Secretary.
				(8)Mortgage;
			 mortgagee; mortgagorThe terms mortgage,
			 mortgagee, and mortgagor have the meanings given
			 such terms in section 201 of the National Housing Act (12 U.S.C. 1707).
				(9)Poverty
			 lineThe term poverty line has the meaning given
			 such term in section 673(2) of the Omnibus Budget Reconciliation Act of 1981,
			 including any revision required by such section.
				(10)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(11)ServicerThe term servicer has the
			 meaning given such term in section 6(i) of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2605(i)).
				(h)Funding
				(1)Use of TARP
			 fundsUsing the authority
			 available under sections 101(a) and 115(a) of division A of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5211(a), 5225(a)), the Secretary
			 of the Treasury shall transfer to the Secretary of Housing and Urban
			 Development $25,000,000, and the Secretary of Housing and Urban Development
			 shall use such amount only for mortgage assistance under this section,
			 including costs (as such term is defined in section 502 of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661a) of loans under subsection (c)(2) of this
			 section, except that of such amount $5,000,000 shall be available for such
			 assistance in each of fiscal years 2010, 2011, 2012, 2013, and 2014.
				(2)Reduction of
			 TARP authorization limit to offset costsParagraph (3) of section 115(a) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225), as amended by
			 section 3(m)(2) of this Act, is further amended by inserting , as such
			 amount is reduced by $25,000,000 after
			 $700,000,000,000,.
				(i)RegulationsNot
			 later than the expiration of the 180-day period beginning on the date of the
			 enactment of this Act, the Secretary, in consultation with the Federal
			 financial institutions regulatory agencies, shall issue such regulations as may
			 be necessary to carry out this Act, which shall provide for the implementation
			 of the mortgage assistance program under this Act upon the expiration of such
			 period.
			
